DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 5B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “upstream side” and “downstream side” (also see 112 rejection regarding these limitations) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an upstream side” and “a downstream side”.  It’s not clear if those refer to structures or directions.  
The limitation of claim 1 states “damper shaft extending…on an upstream side”, but last paragraph of claim 1 also says “upstream piece rotates to the downstream side” in closed position.  The instant figure 3B indicates that shaft is 8s, therefore it is assumed (based on the claimed limitation) that the area to the left of shaft 8s and including 8s is the upstream side, and 
Claim 2 recites “…bent in an opposite direction toward the closed position”.  The term “closed position” implies the damper is in a stationary condition.  However, the word “direction” implies that there’s movement for the damper plate.  Therefore, it’s unclear how damper plate is bent in an opposite direction toward the closed position. 
Claim 2 recites “other portions” in line 3.  It’s unclear what structural limitations are required for those “portions”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP05066451 (applicant supplied a machine translation on April 10 2019) in view of Londiche (US 20140357179).
Regarding claim 1, JP05066451 teaches a register for air conditioning, comprising: 

a damper plate (40, fig 4) including an upstream piece (the portion of damper upstream of shaft 41) and a downstream piece (the portion of damper downstream of shaft 41) capable of rotating between an open position (horizontal position shown in fig 4) where the ventilation flue is fully opened and a closed position (vertical position shown in fig 4) where the ventilation flue is fully closed, at a damper shaft (41, fig 4) extending across the ventilation flue on an upstream side from the outlet of the ventilation flue (shaft 41 is upstream of the outlet) , the upstream piece extending to the upstream side from the damper shaft and the downstream piece extending to a downstream side from the damper shaft at the open position; and
an adjustment mechanism including: a dia shaft (42, fig 4) fixed to the damper plate; and a link (44, fig 4) connected to the dia shaft,
wherein the damper plate rotates from the open position to the closed position in a direction where the upstream piece rotates to the downstream side and the downstream piece rotates to the upstream side
JP05066451 fails to teach a rotatable operation part disposed to be operable by an occupant; the link is connected to the operation part to transmit the rotation of the operation part to the dia shaft; by the operation of the operation part, and a rotation torque generated when the wind of the air for air conditioning acts on the upstream piece is greater than a torque generated in the downstream piece at least in the vicinity of the closed position.
Londiche teaches a rotatable operation part (110, fig 2 and 4) disposed to be operable by an occupant; a link (112 shown in fig 2 and 4-5) is connected to the operation part to transmit the rotation of the operation part to a dia shaft (114, fig 2, 4-5).

As combined, JP05066451 in view of Londiche teaches the limitations by the operation of the operation part, and a rotation torque generated when the wind of the air for air conditioning acts on the upstream piece is greater than a torque generated in the downstream piece at least in the vicinity of the closed position. (Londiche teaches an upstream piece of damper 306 that is upstream of shaft 308 and a downstream piece that is downstream of shaft 308 shown in fig 2.  The upstream piece has a larger area than the downstream piece.  Therefore in combination, at the closed position, upstream piece would receive more air and therefore has a higher torque than the downstream piece.)
Regarding claim 4, JP05066451 in view of Londiche teaches in the damper plate, the area of the upstream piece is larger than that of the downstream piece. (See explanation in claim 1)
Regarding claim 5, JP05066451 in view of Londiche teaches the operation part is an operation part in which a part of an outer circumferential surface is exposed (outer surface of 110, Londiche fig 2 and 4), when the operation part is rotated by 40° to 50°, the damper plate is rotated by 75° to 90° to move from the open position to the closed position, and an angle formed between the dia shaft and the link is 145° to 155° at the closed position (Londiche’s operation part 110 is directly connected to its linkage 112.  Therefore, when in combination, Londiche’s operation part 110 would be directly attached to the linkage 44 of JP05066451.  JP05066451 also shows that when linkage moves about 45 degree, then angle formed between dia shaft 42 and linkage 44 is about 145 degree.  Therefore, the combination teaches the claimed limitations.)

s 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JP05066451 (applicant supplied a machine translation on April 10 2019) in view of Londiche (US 20140357179), and further in view of JP2007152980 (applicant supplied a machine translation on April 10 2019).
Regarding claim 2, JP05066451 in view of Londiche teaches all the limitations of claim 1.
JP05066451 in view of Londiche fails to teach the downstream piece of the damper plate has a flat plate shape, and the upstream piece is bent in an opposite direction toward the closed position at a portion away from the damper shaft to form a bending angle with other portions of the damper plate.
JP2007152980 teaches a downstream piece (the portion of damper 62 downstream of rod 66 shown in fig 2) of a damper plate (62, fig 2) has a flat plate shape (see fig 2-3), and an upstream piece (the portion of damper 62 upstream of rod 66 shown in fig 2) is bent in an opposite direction toward the closed position at a portion (annotated fig 1) away from the damper shaft to form a bending angle with other portions of the damper plate (annotated fig 1).
It would have been obvious at the time of filing to modify JP05066451 in view of Londiche as taught by JP2007152980 since it’s been known that simple substitution of one known element for another to obtain predictable results requires only routine skill in the art (See MPEP 2143 and KSR (B) Simple substitution of one known element for another to obtain predictable results.  In this case, both are dampers used to control air flow.)




[AltContent: textbox (Annotated fig 1)][AltContent: textbox (Circled portion is the bent portion of the upstream piece)][AltContent: arrow][AltContent: oval][AltContent: textbox (This portion of the upstream piece is bent toward the closed position (which is the contact between damper and duct wall) relative to other portion of the damper. And the bent forms an angle.)][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    246
    350
    media_image1.png
    Greyscale






Regarding claim 3, JP05066451 in view of Londiche, JP2007152980 teaches all the limitations of the claim and a bent angle (the angel of bent shown above), and the bending angle “is substantially equal to a connection angle of a duct to be connected to the register for air conditioning” (The duct is not positive recited and is an intended function.  The bent angle can be the same as a connection angle of a duct).
JP05066451 in view of Londiche, JP2007152980 fails to teach the bending angle of the upstream piece is 120° to 150°.
However, it would have been an obvious matter of design choice to modify the apparatus of JP05066451 in view of Londiche, JP2007152980 to have a bent angle in the range of 120-150 degree since the present application does not show that the particular angle solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP05066451 (applicant supplied a machine translation on April 10 2019) in view of Londiche (US 20140357179), and further in view of Schaake (US 20160263967).
Regarding claim 6, JP05066451 in view of Londiche teaches all the limitations of claim 1, and a damper seal (40S, JP05066451 fig 4 and [0016]) is disposed on an outer circumference of the damper plate (outer circumference of damper 4 shown in JP05066451).
JP05066451 in view of Londiche fails to teach the damper seal is made of soft material.
Schaake teaches a soft damper seal (8, fig 3.  Also [0026] lines 8-9, “softer, material can be used for the sealing lip 8 and for the rib 10”). 
It would have been obvious at the time of filing to modify JP05066451 in view of Londiche as taught by Schaake by using soft material for seal in order to reduce slapping noise when damper closes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762